THE STATE OF TEXAS
                                         MANDATE
TO THE 196TH DISTRICT COURT OF HUNT COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 9th
day of January, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Hunt County Appraisal District,                           No. 06-14-00024-CV
Appellant
                                                          Trial Court No. 79223
                   v.

Horizons Ahead, LLC, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and render judgment in
Favor of Hunt County Appraisal District.
       We further order that the appellee, Horizons Ahead, LLC, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 26th day of March, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk